Exhibit 10.1

 

AMENDMENT NO. 2

TO

CHANGE IN CONTROL AGREEMENT

FOR WILLIAM L. JASPER

 

 

This Amendment No. 2 to the Change in Control Agreement for WILLIAM L. JASPER,
dated August 14, 2009, as amended by Amendment No. 1 thereto executed January 2,
2012 (as so amended, the “Agreement”), is made by and between Unifi, Inc. (the
“Company”) and WILLIAM L. JASPER (the “Executive”), to be effective as of
December 31, 2014.

 

WHEREAS, the Agreement provides certain severance benefits in the event the
Executive’s employment is terminated without “Cause” or the Executive resigns
for “Good Reason” following a “Change in Control” of the Company (as such terms
are defined in the Agreement);

 

WHEREAS, in accordance with Section 14(a) of the Agreement, the Company (with
the agreement of the Executive) may amend the Agreement at any time; and

 

WHEREAS, the Company, pursuant to express authorization by the Board (including
the members of the Compensation Committee of the Board), desires to amend the
Agreement to extend the term of the Agreement for an additional three years, to
revise the definition of a “Change in Control” and to make certain corrections
or clarifications, and the Executive agrees to such extension, revision,
corrections and clarifications.

 

NOW, THEREFORE, for due, valuable and sufficient consideration received by each
of the parties thereto, the Agreement is hereby amended as follows:

 

1.     Section 1(a) is amended by replacing the date “December 31, 2014” with
“December 31, 2017”.

 

2.     Section 2(b) is amended by replacing that provision in its entirety with
the following:

 

“(b)     For purposes of this Agreement, a Change in Control of the Company
shall be deemed to have occurred if:

 

(1)     any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than 50% of either (A) the combined fair market
value of the then outstanding common stock of the Company (the “Total Fair
Market Value”) or (B) the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors
of the Company (the “Total Voting Power”), excluding, however, any acquisition
by one or more controlled affiliates of the Company and any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its controlled affiliates; or

 

 

 


--------------------------------------------------------------------------------

 

  

(2)     there is a change in the composition of the Board such that the
individuals who constitute the Board as of October 23, 2014 (such individuals
are referred to as “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided, however, that (A) such a change
resulting from the election of such individuals as directors by the shareholders
of the Company pursuant to a proxy or other election contest (as such terms are
used in Rule 14a-11 under the Exchange Act), which election occurs at a single
meeting of the shareholders, shall not constitute a Change in Control for
purposes of this Agreement; (B) any individual who becomes a director after
October 23, 2014 pursuant to a nomination or other approval by at least a
majority of Incumbent Directors shall immediately be considered an Incumbent
Director; and (C) each individual who is elected as a director by the
shareholders, regardless of when and how the election occurs (and even though
his or her nomination for election was not approved by a majority of Incumbent
Directors), shall nonetheless be considered an Incumbent Director after he or
she has served as a director for two (2) years; or

 

(3)     a merger, consolidation or other transaction involving an acquisition or
corporate restructuring of the Company or any direct or indirect subsidiary of
the Company, or the acquisition of assets of the Company and/or any such
subsidiary, is consummated and (A) the underlying assets involved in the
transaction have a total gross fair market value equal to 50% or more of the
total gross fair market value of the assets of the Company immediately prior to
such transaction (in any such case, a “Corporate Restructuring Transaction”),
and (B) the persons who were the beneficial owners of all of the Total Fair
Market Value and Total Voting Power of the Company immediately prior to such
Corporate Restructuring Transaction no longer beneficially own at least 50.1% of
both the combined fair market value of the outstanding common stock (or the
common equity equivalent in a non-corporate entity) and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors (or the governance equivalent of directors in a non-corporate
entity) of the company resulting from such Corporate Restructuring Transaction,
in substantially the same proportions as their respective beneficial ownerships
of the Total Fair Market Value and Total Voting Power of the Company immediately
prior to such Corporate Restructuring Transaction.”

 

3.     Section 3(e)(1) is amended by changing the phrase “material change” to
“material and adverse change” in the second clause thereof.

 

4.     Section 3(f)(2) is amended to correct the reference to “the Company” in
the last sentence thereof by replacing it with a reference to “the Executive”.

 

 

 
2

--------------------------------------------------------------------------------

 

 

5.     Section 3(g)(3) is amended to correct the phrase “is given to the
Executive” in the second clause of the first sentence thereof by replacing it
with the phrase “is given to the Company”.

 

6.     It is expressly acknowledged and agreed that Schedule A as attached to
the Agreement was and is intended to be a part thereof, notwithstanding the
absence of a specific reference to such Schedule A in the Agreement.

 

7.     In all other respects, the Agreement (as previously amended by Amendment
No. 1) is hereby ratified and confirmed.

 

 

IN WITNESS WHEREOF, the Company, pursuant to express authorization by the Board
of the undersigned on behalf of the Company, and the Executive have each
executed this Amendment No. 2, as of the 24th day of November, 2014.

 

 

 

                             “Company”

 

UNIFI, INC.

 

 

By:      /s/ W. RANDY EADDY          

       W. Randy Eaddy

       General Counsel and Secretary         

 

 

 

                             “Executive”

 

 

     /s/ WILLIAM L. JASPER               

WILLIAM L. JASPER

 

 

3

 

 

 

 

 

 